Whitfield, J.
This appeal is from a decree allowing an injunction pendente lite restraining appellants from *625prosecuting an action of unlawful entry and detainer in the Court of the County Judge of St. Johns County. The bill of complaint is not without equity to support the restraining order; and as under the allegations of the bill proofs may be made entitling the complainants to relief, the interlocutory order appealed from is affirmed. See Hobbs v. Chamberlain, 55 Fla. 661, 45 South. Rep. 988; Smith v. Love, 49 Fla. 230, 38 South. Rep. 376; Shad v. Smith, 74 Fla. 324, 76 South. Rep. 897.
Affirmed.
All concur.